Abatement Order filed May 19, 2015




                                        In The

                     Fourteenth Court of Appeals
                             NO. 14-14-00445-CV
                         PHYLLIS PITTMAN, Appellant

                                          V.

    R. TRENT CAMPBELL JR. AND BETTE B. CAMPBELL, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-11815

                             ABATEMENT ORDER

      The reporter’s record in this case was due December 15, 2014. See Tex. R.
App. P. 35.1. On January 14, 2015, this court ordered the court reporters, Norma
Duarte and Rachel Gamez, to file the record within 30 days. When the court
reporters failed to file the record as ordered, on February 18, 2015, this court again
ordered the court reporters to file the record within 30 days, and instructed the
court reporters that if the record was not filed, this court would order the trial court
to conduct a hearing to determine the reason for failure to file the record. The
record has not been filed with this court. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). It is the duty of the trial court to ensure that its reporters’ work is timely
accomplished by setting work priorities. Tex. R. App. P. 13.3. Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 234th District Court to conduct a hearing at which
the court reporters, appellant’s counsel, and appellee’s counsel shall participate to
(a) determine the reason for failure to file the record; (b) establish a date certain
when the reporter’s record will be filed, and (c) make findings as to whether the
court reporters should be held in contempt of court for failing to file the reporter’s
record timely as ordered. We order the court to prepare a record, in the form of a
reporter’s record, of the hearing. The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. This court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporters file the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.